Citation Nr: 1128295	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  07-30 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for service-connected lumbosacral strain with degenerative disc disease, spondylosis, and spondylolisthesis. 


ATTORNEY FOR THE BOARD

M. Donohue, Counsel










INTRODUCTION

The Veteran served on active duty from October 1976 to November 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2006 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's service-connected spine disability is currently rated as 40 percent disabling under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71(a) (2010), Diagnostic Codes 5243-5237.  After having carefully considered the matter, and for the reasons expressed immediately below, the Board believes that this case must be remanded for additional development.  

In order to obtain a higher disability rating of 50 percent under the General Rating Formula for Diseases and Injuries of the Spine, the Veteran would have to demonstrate unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  Also, the Formula for Rating Intervertebral Disc Syndrome Based On Incapacitating Episodes provides for a 60 percent evaluation with evidence of incapacitating episodes [defined as a period of acute relevant signs and symptoms that require bed rest prescribed by a physician and treatment by a physician] having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243, including Note 1 following this Diagnostic Code.  

In addition, Note (1) of the General Rating Formula for Diseases and Injuries of the Spine requires the adjudicator to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately under an appropriate diagnostic code.  

In the present case, during an August 2006 VA examination, the Veteran reported that "on rare occasions" he would experience pain "which travels into his left buttock, down his hamstring muscles, down into his calf muscles with [a] tingling sensation in the middle three toes of his [left] foot."  A physical examination revealed that the Veteran had impaired sensation in his left lower extremity.  Specifically, a "slight decrease in intensity of vibration and pin sharpness of the [left] smallest toe and the more lateral part of the forefoot to just about the lateral malleolus compatible with possible [left] S1 nerve involvement" was noted. 

In October 2009, the Veteran underwent an additional VA examination which evaluated his spine and peripheral nerves.  In the spine portion of the examination report, the VA examiner stated that the Veteran's complaints of urinary frequency, nocturia, obstipation, numbness, paresthesias, unsteadiness and leg or foot weakness were related to his service-connected spine disability.  It was also noted that the Veteran's back disability symptoms included fatigue, decreased motion, stiffness, weakness, spasms and pain in his lower back with radiation to the left hip/buttock/thigh/calf and foot.  A physical examination revealed decreased light touch sensation on his left foot and toes and bilateral hyperactive knee reflexes.  Nerve conduction and electromyography testing was conducted "to rule out left lumbosacral radiculopathies and left leg mononeuropathies."  While both of these tests resulted in "normal" findings, the VA examiner diagnosed the Veteran with "chronic lumbago with left lower extremity radiculopathy." [emphasis added] Interestingly, during the peripheral nerve portion of the examination report, the examiner documented the same symptoms but diagnosed the Veteran with peripheral neuropathy which resulted from his "back injury."  Accordingly, the October 2009 VA examination report appears to be internally consistent. 

Moreover, the record contains a VA medical opinion from February 2010.  After reviewing the Veteran's claims folder, a physician certified by the American Board of Neurology diagnosed the Veteran with lumbosacral degenerative disc disease, spondylosis and spondylolisthesis - but stated that there is "no evidence for lumbosacral radiculopathy."  The VA physician did not, however, provide any rationale for her opinion.  

Upon review, the Veteran's appeal presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  These questions concern whether there are any objective neurologic abnormalities associated with the Veteran's service-connected lumbosacral spine disability.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].  On remand, the Veteran should be accorded an appropriate VA examination to determine the nature and extent of any pertinent neurological abnormalities.  

In addition, the Veteran has reported that he is receiving ongoing treatment from the VA Medical Center in Cincinnati, Ohio.  See a September 2009 statement.  Currently, the most recent treatment record from this facility is the August 2006 VA examination report.  As the Board is remanding the Veteran's claim in order to accord him the opportunity to undergo an additional examination, on remand his updated treatment records should also be obtained and associated with his claims folder.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify the names and addresses of all providers of medical examination, hospitalization, or treatment for his lumbosacral spine disability since August 2006.  The Board is particularly interested in records of pertinent treatment that the Veteran may have received at the Cincinnati VAMC since August 2006.  After procuring authorization from the Veteran for release of all identified records, as appropriate, the RO/AMC should attempt to obtain such records.  All efforts to obtain such records should be documented in the claims folder.  All available records should be associated with the Veteran's VA claims folder.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and extent of the service-connected lumbosacral strain with degenerative disc disease, spondylosis, and spondylolisthesis.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary, including X-rays, should be performed.  All pertinent pathology associated with this service-connected disability should be noted in the examination report.  

In particular, the examiner should discuss: 

   a. any associated ankylosis (favorable or unfavorable) of the Veteran's entire thoracolumbar spine and any unfavorable ankylosis of his entire spine; 
   
   b. the frequency (in the past 12 months) of any associated incapacitating episodes [defined as a period of acute relevant signs and symptoms that require bed rest prescribed by a physician and treatment by a physician]; 
   
   c. any associated neurological abnormalities, including but not limited to bowel and bladder impairment; and 
   
   d. the effect (if any) of the service-connected lumbosacral strain with degenerative disc disease, spondylosis, and spondylolisthesis on the Veteran's ability to obtain and to maintain gainful employment.  

A complete rationale for all opinions expressed and conclusions reached must be provided.  

3.  Following completion of the above, readjudicate the issue on appeal.  If the decision remains adverse to the Veteran, he should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

